
	
		II
		Calendar No. 596
		110th CONGRESS
		2d Session
		S. 2711
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Sessions introduced
			 the following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To improve the enforcement of laws prohibiting the
		  employment of unauthorized aliens and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Worksite Enforcement Act of
			 2008.
		2.Unlawful
			 employment of aliensSection
			 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended to read
			 as follows:
			
				274A.Unlawful
				employment of aliens
					(a)Making
				employment of unauthorized aliens unlawful
						(1)In
				generalIt is unlawful for an employer—
							(A)to hire, or to
				recruit or refer for a fee, an alien for employment in the United States
				knowing or with reckless disregard that the alien is an unauthorized alien with
				respect to such employment; or
							(B)to hire, or to
				recruit or refer for a fee, for employment in the United States an individual
				without complying with the requirements under subsections (c) and (d).
							(2)Continuing
				employmentIt is unlawful for an employer, after hiring an alien
				for employment, to continue to employ the alien in the United States knowing or
				with reckless disregard that the alien is (or has become) an unauthorized alien
				with respect to such employment.
						(3)Use of labor
				through contract
							(A)In
				generalFor purposes of this section, an employer who uses a
				contract, subcontract, or exchange to obtain the labor of an alien in the
				United States knowing that the alien is an unauthorized alien (as defined in
				subsection (b)(3)) with respect to performing such labor, shall be considered
				to have hired the alien for employment in the United States in violation of
				paragraph (1)(A).
							(B)RulemakingThe
				Secretary may promulgate regulations—
								(i)to require, for
				purposes of ensuring compliance with the immigration laws of the United States,
				that an employer include in a written contract, subcontract, or exchange an
				effective and enforceable requirement that the contractor or subcontractor
				adhere to such immigration laws, including use of EEVS;
								(ii)to establish
				procedures by which an employer may obtain confirmation from the Secretary that
				the contractor or subcontractor has registered with EEVS and is utilizing EEVS
				to verify its employees; and
								(iii)to establish
				such other requirements for employers using contractors or subcontractors as
				the Secretary determines to be necessary to prevent knowing violations of this
				paragraph after rulemaking pursuant to section 553 of title 5, United States
				Code.
								(C)GuidelinesThe
				Secretary may issue guidelines to clarify and supplement the regulations issued
				pursuant to subparagraph (B)(iii) and broadly disseminate such guidelines, in
				coordination with the Private Sector Office of the Department of Homeland
				Security.
							(4)Defense
							(A)In
				generalSubject to subparagraphs (B) through (D), an employer
				that establishes that it has complied in good faith with the requirements of
				paragraphs (1) through (4) of subsection (c), pertaining to document
				verification requirements, and subsection (d) has established an affirmative
				defense that the employer has not violated paragraph (1)(A) with respect to
				hiring, recruiting, or referral.
							(B)Limited
				exceptionA defense is established without a showing of
				compliance with subsection (d) until such time as the Secretary has required an
				employer to participate in EEVS or such participation is permitted on a
				voluntary basis pursuant to subsection (d).
							(C)Additional
				requirementsThe employer may not establish a defense unless the
				employer is in compliance with any additional requirements that the Secretary
				may promulgate by regulation pursuant to subsections (c), (d), and (k).
							(D)Failure to
				comply with standardsAn employer is presumed to have acted with
				knowledge or reckless disregard if the employer fails to comply with written
				standards, procedures or instructions issued by the Secretary. Such standards,
				procedures or instructions shall be objective and verifiable.
							(5)PreemptionThis
				section preempts any State or local law that—
							(A)requires the use
				of EEVS in a manner that—
								(i)conflicts with
				any Federal policy, procedure, or timetable;
								(ii)requires
				employers to verify whether or not an individual is authorized to work in the
				United States; or
								(iii)imposes a civil
				or criminal sanction (other than through licensing or other similar laws) on a
				person that employs, or recruits or refers for a fee for employment, any
				unauthorized alien; and
								(B)requires, as a
				condition of conducting, continuing, or expanding a business, a business
				entity—
								(i)provide, build,
				fund, or maintain a shelter, structure, or designated area at or near the place
				of business of the entity for use by—
									(I)any individual
				who is not an employee of the business entity who enters or seeks to enter the
				property of the entity for the purpose of seeking employment by the entity;
				or
									(II)any contractor,
				customer or other person over which the business entity has no authority;
				or
									(ii)carry out any
				other activity to facilitate the employment by others of—
									(I)any individual
				who is not an employee of the business entity who enters or seeks to enter the
				property of the entity for the purpose of seeking employment by the entity;
				or
									(II)any contractor,
				customer, or other person over which the business entity has no
				authority.
									(b)DefinitionsIn
				this section:
						(1)Critical
				infrastructureThe term critical infrastructure
				means agencies and departments of the United States, States, their suppliers or
				contractors, and any other employer whose employees have access as part of
				their jobs to a government building, military base, nuclear energy site, weapon
				site, airport, or seaport.
						(2)Employer
							(A)In
				generalThe term employer—
								(i)means any person
				or entity hiring, recruiting, or referring for a fee an individual for
				employment in the United States; and
								(ii)includes the
				Federal Government and State, local, and tribal governments.
								(B)Franchised
				businessesFranchised businesses that operate independently do
				not constitute a single employer solely on the basis of sharing a common
				brand.
							(3)Unauthorized
				alienThe term unauthorized alien means, with
				respect to the employment of an alien at a particular time, that the alien is
				not at that time either—
							(A)an alien lawfully
				admitted for permanent residence; or
							(B)authorized to be
				so employed by the Secretary of Homeland Security under this Act.
							(c)Document
				Verification Requirements
						(1)In
				generalAny employer hiring, recruiting, or referring for a fee
				an individual for employment in the United States shall take all reasonable
				steps to verify that the individual is authorized to work in the United States,
				including the requirements under this subsection and under subsection
				(d).
						(2)Attestation
				after examination of documentation
							(A)In
				general
								(i)RequirementThe
				employer shall attest, under penalty of perjury and on a form prescribed by the
				Secretary, that the employer has verified the identity and work authorization
				status of the individual by examining—
									(I)a document
				described in subparagraph (B); or
									(II)a document
				described in subparagraph (C) and a document described in subparagraph
				(D).
									(ii)Form of
				attestationAn attestation under clause (i) may be manifested by
				a handwritten or electronic signature. An employer has complied with the
				requirement of this paragraph with respect to examination of documentation if
				the employer has followed applicable regulations and any written procedures or
				instructions provided by the Secretary and if a reasonable person would
				conclude that the documentation is genuine and establishes the employee’s
				identity and authorization to work, taking into account any information
				provided to the employer by the Secretary, including photographs.
								(B)Documents
				establishing both employment authorization and identityA
				document described in this subparagraph is an individual’s—
								(i)United States
				passport, or passport card issued pursuant to the Secretary of State’s
				authority under the first section of the Act of July 3, 1926 (22 U.S.C.
				211a);
								(ii)permanent
				resident card or other document issued by the Secretary or Secretary of State
				to aliens authorized to work in the United States, if the document—
									(I)contains a
				photograph of the individual, biometric data, such as fingerprints, or such
				other personal identifying information relating to the individual as the
				Secretary finds, by regulation, sufficient for the purposes of this
				subsection;
									(II)is evidence of
				authorization for employment in the United States; and
									(III)contains
				security features to make it resistant to tampering, counterfeiting, and
				fraudulent use; or
									(iii)social security
				card (other than a card that specifies on its face that the card is not valid
				for establishing employment authorization in the United States) that bears a
				photograph and meets the standards established under section 4 of the
				Worksite Enforcement Act of
				2008, upon the recommendation of the Secretary of Homeland
				Security, in consultation with the Commissioner of Social Security.
								(C)Documents
				establishing identity of individualA document described in this
				subparagraph includes—
								(i)an individual’s
				driver’s license or identity card issued by a State, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States,
				provided that the issuing State or entity has certified to the Secretary of
				Homeland Security that it is in compliance with the minimum standards required
				under section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13;
				49 U.S.C. 30301 note) and implementing regulations issued by the Secretary of
				Homeland Security once those requirements become effective;
								(ii)an individual’s
				driver’s license or identity card issued by a State, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States which
				is not compliant under section 202 of the REAL ID Act of 2005 if—
									(I)the driver’s
				license or identity card contains the individual’s photograph as well as the
				individual’s name, date of birth, gender, height, eye color and address;
									(II)the card has
				been approved for this purpose by the Secretary in accordance with timetables
				and procedures established by the Secretary pursuant to subsection (c)(1)(F);
				and
									(III)the card is
				presented by the individual and examined by the employer in combination with a
				U.S. birth certificate, or a Certificate of Naturalization, or a Certificate of
				Citizenship, or such other documents as may be prescribed by the
				Secretary;
									(iii)for individuals
				under 16 years of age who are unable to present a document listed in clause (i)
				or (ii), documentation of personal identity of such other type as the Secretary
				finds provides a reliable means of identification, provided it contains
				security features to make it resistant to tampering, counterfeiting, and
				fraudulent use; or
								(iv)other
				documentation evidencing identity as identified by the Secretary in his
				discretion, with notice to the public provided in the Federal Register, to be
				acceptable for purposes of this section, provided that the document, including
				any electronic security measures linked to the document, contains security
				features that make the document as resistant to tampering, counterfeiting, and
				fraudulent use as a document described in clause (i) or subparagraph (B)(i) or
				(B)(ii).
								(D)Documents
				evidencing employment authorizationThe following documents shall
				be accepted as evidence of employment authorization:
								(i)A
				social security account number card issued by the Commissioner of Social
				Security (other than a card which specifies on its face that the card is not
				valid for employment in the United States). The Secretary, in consultation with
				the Commissioner of Social Security, may require by publication of a notice in
				the Federal Register that only a social security account number card described
				in section 4 of the Worksite Enforcement Act
				of 2008 be accepted for this purpose.
								(ii)Any other
				documentation evidencing authorization of employment in the United States which
				the Secretary declares, by publication in the Federal Register, to be
				acceptable for purposes of this section, provided that the document, including
				any electronic security measures linked to the document contains security
				features to make it resistant to tampering, counterfeiting, and fraudulent
				use.
								(E)Authority to
				prohibit use of certain documentsIf the Secretary determines
				that any document or class of documents described in subparagraph (B), (C), or
				(D) as establishing employment authorization or identity does not reliably
				establish such authorization or identity or is being used fraudulently to an
				unacceptable degree, the Secretary shall, with notice to the public provided in
				the Federal Register, prohibit or restrict the use of that document or class of
				documents for purposes of this subsection.
							(3)Individual
				attestation of employment authorizationThe individual shall
				attest, under penalty of perjury on the form prescribed by the Secretary, that
				the individual is a citizen or national of the United States, an alien lawfully
				admitted for permanent residence, or an alien who is authorized under this Act
				or by the Secretary to be hired, recruited, or referred for such employment.
				Such attestation may be manifested by either a handwritten or electronic
				signature.
						(4)Retention of
				verification formAfter completing a form under paragraphs (1)
				and (2), the employer shall retain a paper, microfiche, microfilm, or
				electronic version of the form and make such version available for inspection
				by officers of the Department of Homeland Security (or persons designated by
				the Secretary), the Special Counsel for Immigration-Related Unfair Employment
				Practices, or the Department of Labor during a period beginning on the date of
				the hiring, recruiting, or referral of the individual and ending—
							(A)in the case of
				the recruiting or referral for a fee (without hiring) of an individual, 7 years
				after the date of the recruiting or referral; and
							(B)in the case of
				the hiring of an individual—
								(i)7
				years after the date of such hiring; or
								(ii)2 years after
				the date the individual’s employment is terminated, whichever is
				earlier.
								(5)Copying of
				documentation and recordkeeping required
							(A)In
				generalNotwithstanding any other provision of law, the employer
				shall copy all documents presented by an individual pursuant to this subsection
				and shall retain a paper, microfiche, microfilm, or electronic copy as
				prescribed in paragraph (4), but only (except as otherwise permitted under law)
				for the purposes of complying with the requirements of this subsection. Such
				copies shall reflect the signatures of the employer and the employee and the
				date of receipt.
							(B)SSA
				recordsThe employer shall also maintain records of Social
				Security Administration correspondence regarding name and number mismatches or
				no-matches and the steps taken to resolve such issues.
							(C)Resolution of
				identityThe employer shall maintain records of all actions and
				copies of any correspondence or action taken by the employer to clarify or
				resolve any issue that raises reasonable doubt as to the validity of the
				alien’s identity or work authorization.
							(D)Other
				recordsThe employer shall maintain such records as prescribed in
				this subsection. The Secretary may prescribe the manner of recordkeeping and
				may require that additional records be kept or that additional documents be
				copied and maintained. The Secretary may require that these documents be
				transmitted electronically, and may develop automated capabilities to request
				such documents.
							(6)PenaltiesAn
				employer that fails to comply with any requirement under this subsection shall
				be penalized under subsection (e)(4)(B).
						(7)No
				authorization of national identification cardsNothing in this
				section shall be construed to authorize, directly or indirectly, the issuance
				or use of national identification cards or the establishment of a national
				identification card.
						(8)All
				employeesThe employer shall use the procedures for document
				verification set forth in this paragraph for all employees without regard to
				national origin or citizenship status.
						(d)Employment
				eligibility verification system
						(1)In
				generalThe Secretary, in cooperation and consultation with the
				Secretary of State, the Commissioner of Social Security, and the States, shall
				implement and specify the procedures for EEVS. The participating employers
				shall timely register with EEVS and shall use EEVS in accordance with paragraph
				(5).
						(2)Implementation
				schedule
							(A)As of the date of
				enactment of this section, the Secretary, with notice to the public provided in
				the Federal Register, is authorized to require any employer or industry which
				the Secretary determines to be part of the critical infrastructure, a Federal
				contractor, or directly related to the national security or homeland security
				of the United States to participate in EEVS. This requirement may be applied to
				both newly hired and current employees. The Secretary shall notify employers
				not later than 30 days before such employers are required to participate in
				EEVS pursuant to this subparagraph.
							(B)Not later than 6
				months after the date of the enactment of this section, the Secretary shall
				require additional employers or industries to participate in EEVS. This
				subparagraph shall apply to new employees hired, and current employees subject
				to reverification because of expiring work authorization documentation or
				expiration of immigration status, on or after the date on which the requirement
				takes effect. The Secretary, by notice in the Federal Register, shall designate
				these employers or industries, in the discretion of the Secretary, based upon
				risks to critical infrastructure, national security, immigration enforcement,
				or homeland security needs.
							(C)Not later than 18
				months after the date of the enactment of this section, the Secretary shall
				require all employers to participate in EEVS with respect to newly hired
				employees and current employees subject to reverification because of expiring
				work authorization documentation or expiration of immigration status.
							(D)Not later than 3
				years after the date of the enactment of this section, all employers shall
				participate in EEVS with respect to new employees, all employees whose identity
				and employment authorization have not been previously verified through EEVS.
				The Secretary may specify earlier dates for participation in EEVS, in the
				discretion of the Secretary, for some or all classes of employer or
				employee.
							(E)The Secretary
				shall create the necessary systems and processes to monitor the functioning of
				EEVS, including the volume of the workflow, the speed of processing of queries,
				and the speed and accuracy of responses. The Comptroller General of the United
				States shall audit these systems and processes not later than 9 months after
				the date of the enactment of this section and not later than 24 months after
				the date of the enactment of this section. The Comptroller General shall report
				the results of the audits conducted under this subparagraph to Congress.
							(3)Participation
				in eevsThe Secretary may—
							(A)permit any
				employer that is not required to participate in EEVS to participate on a
				voluntary basis; and
							(B)require any
				employer that is required to participate in EEVS with respect to its newly
				hired employees also to do so with respect to its current workforce if the
				Secretary has reasonable cause to believe that the employer has engaged in any
				violation of the immigration laws.
							(4)Consequence of
				failure to participateIf an employer fails to comply with the
				requirements of EEVS with respect to an individual—
							(A)such failure
				shall be treated as a violation of subsection (a)(1)(B) with respect to that
				individual; and
							(B)a rebuttable
				presumption is created that an employer has acted with knowledge or reckless
				disregard if the employer is shown by clear and convincing evidence to have
				materially failed to comply with written standards, procedures, or instructions
				issued by the Secretary, which shall be objective and verifiable.
							(5)Procedures for
				participants in EEVS
							(A)In
				generalAn employer participating in EEVS shall register in EEVS
				and conform to the procedures under this paragraph in the event of hiring,
				recruiting, or referring any individual for employment in the United
				States.
							(B)Registration of
				employersThe Secretary of Homeland Security, through notice in
				the Federal Register, shall prescribe procedures that employers shall follow to
				register in EEVS. In prescribing these procedures, the Secretary may require
				employers to provide—
								(i)the name of the
				employer;
								(ii)the employer’s
				employment identification number;
								(iii)the address of
				the employer;
								(iv)the name,
				position, and social security number of the employees of the employer for whom
				EEVS is being accessed; and
								(v)such other
				information as the Secretary deems necessary to ensure proper use and security
				of EEVS.
								(C)TrainingThe
				Secretary shall require employers to undergo such training as the Secretary
				determines to be necessary to ensure proper use and security of EEVS. Such
				training shall be made available electronically, if practicable.
							(D)Provision of
				additional informationEach prospective employee shall provide to
				the employer, and the employer shall record in such manner as the Secretary may
				specify—
								(i)the prospective
				employee’s social security account number;
								(ii)if the
				prospective employee does not attest to being a national of the United States
				under subsection (c)(2), such identification or authorization number
				established by the Department of Homeland Security as the Secretary of Homeland
				Security shall specify; and
								(iii)such other
				information as the Secretary may require to determine the identity and work
				authorization of the prospective employee.
								(E)Presentation of
				documentationThe employer and each prospective employee shall
				fulfill the requirements under subsection (c).
							(F)Presentation of
				biometricsEmployers who are enrolled in the Voluntary Advanced
				Verification Program to Combat Identity Theft established under section 6 of
				the Worksite Enforcement Act of
				2008 shall, in addition to documentary evidence of identity and
				work eligibility, electronically provide the fingerprints of the prospective
				employee to the Secretary of Homeland Security.
							(6)Seeking
				confirmation
							(A)In
				generalThe employer shall use EEVS to provide the Secretary of
				Homeland Security with all required information to obtain confirmation of the
				identity and employment eligibility of any employee before the date on which
				the individual is employed, recruited, or referred. An employer may not make
				the starting date of an individual’s employment contingent on the receipt of a
				confirmation of the identity and employment eligibility.
							(B)Limited work
				authorizationFor reverification of an employee with a limited
				period of work authorization, all required verification procedures shall be
				completed not later than the date the employee’s work authorization
				expires.
							(C)NotificationThe
				Secretary shall provide, and the employer shall utilize, as part of EEVS, a
				method of communicating notices and requests for information or action on the
				part of the employer with respect to expiring work authorization or status and
				other matters. The Secretary shall provide a method of notifying employers of a
				confirmation, nonconfirmation or a notice that further action is required
				(referred to in this subsection as the further action notice).
				The employer shall communicate to the prospective employee that is the subject
				of the verification all information provided to the employer by EEVS for
				communication to such prospective employee.
							(7)Confirmation or
				nonconfirmation
							(A)Initial
				responseEEVS shall provide a confirmation, a nonconfirmation, or
				a further action notice of an prospective employee’s identity and employment
				eligibility at the time of the inquiry, unless for technological reasons or due
				to unforeseen circumstances, EEVS is unable to provide such confirmation or
				further action notice. In such situations, the system shall provide
				confirmation or further action notice not later than 2 business days after the
				initial inquiry. If providing confirmation or further action notice, EEVS shall
				provide an appropriate code indicating such confirmation or such further action
				notice.
							(B)Confirmation
				upon initial inquiryIf the employer receives an appropriate
				confirmation of an prospective employee’s identity and work eligibility under
				EEVS, the employer shall record the confirmation in such manner as the
				Secretary may specify.
							(C)Further action
				notice upon initial inquiry and secondary verification
								(i)Further action
				noticeIf the employer receives a further action notice of a
				prospective employee’s identity or work eligibility under EEVS, the employer
				shall immediately inform the prospective employee of the further action notice
				and any procedures specified by the Secretary for addressing the further action
				notice. The employee shall acknowledge in writing the receipt of the further
				action notice from the employer.
								(ii)ContestNot
				later than 5 business days after the date on which a prospective employee is
				notified under this subparagraph, the employee shall contact the appropriate
				agency to contest the further action notice and, if required by the Secretary,
				appear in person at the appropriate Federal or State agency to verify the
				employee’s identity and employment authorization. The Secretary, in
				consultation with the Commissioner of Social Security and other appropriate
				Federal and State officials, shall specify an available secondary verification
				procedure to confirm the validity of information provided and to provide a
				final confirmation or nonconfirmation. An employee contesting a further action
				notice shall attest under penalty of perjury to the employee’s identity and
				employment authorization.
								(iii)No
				contestIf the prospective employee does not contest the further
				action notice within the period specified in clause (ii), a final
				nonconfirmation shall be issued and the employer shall record the
				nonconfirmation in such manner as the Secretary may specify.
								(iv)FinalityEEVS
				shall provide a final confirmation or nonconfirmation not later than 10
				business days after a prospective employee contests the further action notice.
				If the employee is taking the steps required by the Secretary and the agency
				that the employee has contacted to resolve a further action notice, the
				Secretary shall extend the period of investigation until the secondary
				verification procedure allows the Secretary to provide a final confirmation or
				nonconfirmation. If the employee fails to take the steps required by the
				Secretary and the appropriate agency, a final nonconfirmation may be issued to
				that employee.
								(v)ReexaminationNothing
				in this section may be construed to prevent the Secretary from reexamining a
				case where a final confirmation has been provided if subsequently received
				information indicates that the individual may not be work authorized.
								(D)Termination of
				employmentAn employer may not terminate the employment of an
				individual solely because of the failure of the individual to have identity and
				work eligibility confirmed under this section until a nonconfirmation becomes
				final. When final confirmation or nonconfirmation is provided, the confirmation
				system shall provide an appropriate code indicating such confirmation or
				nonconfirmation.
							(8)Consequences of
				nonconfirmation
							(A)Termination of
				continued employmentIf the employer has received a final
				nonconfirmation regarding a prospective employee, the employer shall terminate
				employment, recruitment, or referral of the employee.
							(B)Continued
				employment after final nonconfirmationIf the employer violates
				subparagraph (A), a rebuttable presumption is created that the employer has
				violated paragraphs (1)(A) and (2) of subsection (a).
							(C)ExceptionSubparagraph
				(B) shall not apply in any prosecution under section 274A(e)(1).
							(9)Obligation to
				respond to queries and additional information
							(A)In
				generalEmployers shall comply with requests from the Secretary
				through EEVS for information, including queries concerning current and former
				employees that relate to the functioning of EEVS, the accuracy of the responses
				provided by EEVS, and any suspected fraud or identity theft in the use of EEVS.
				Failure to comply with such a request is a violation of subsection
				(a)(1)(B).
							(B)Further
				actionIndividuals being verified through EEVS may be required to
				take further action to address irregularities identified in the documents
				relied upon for purposes of employment verification. The employer shall
				communicate to the individual any such requirement for further actions and
				shall record the date and manner of such communication. The individual shall
				acknowledge in writing the receipt of this communication from the employer.
				Failure to communicate such a requirement is a violation of subsection
				(a)(1)(B).
							(C)Additional
				requirementsThe Secretary, with notice to the public provided in
				the Federal Register, may implement, clarify, and supplement the requirements
				of this paragraph to facilitate the functioning of EEVS or to prevent fraud or
				identity theft in the use of EEVS.
							(10)Impermissible
				use of EEVS
							(A)An employer may
				not use EEVS to verify an individual before extending to the individual an
				offer of employment.
							(B)An employer may
				not require an individual to verify the individual’s employment eligibility
				through EEVS as a condition of extending to that individual an offer of
				employment. Nothing in this subparagraph may be construed to prevent an
				employer from encouraging an employee or a prospective employee from verifying
				the employee’s or a prospective employee’s employment eligibility before
				obtaining employment pursuant to paragraph (12).
							(C)An employer may
				not terminate an individual’s employment solely because that individual has
				been issued a further action notice.
							(D)An employer may
				not take the following actions solely because an individual has been issued a
				further action notice:
								(i)Reduce the
				salary, bonuses, or other compensation due to the employee.
								(ii)Suspend the
				employee without pay.
								(iii)Reduce the
				hours that the employee is required to work if such reduction is accompanied by
				a reduction in salary, bonuses, or other compensation due to the employee. An
				employer, with the agreement of an employee, may provide the employee with
				reasonable time off without pay in order to contest and resolve the further
				action notice received by the employee.
								(iv)Deny the
				employee the training necessary to perform the employment duties for which the
				employee has been hired.
								(E)An employer may
				not, in the course of utilizing the procedures for document verification set
				forth in subsection (c), require that a prospective employee present additional
				documents or different documents than those prescribed under that
				section.
							(F)The Secretary of
				Homeland Security shall develop the necessary policies and procedures to
				monitor the use of EEVS by employers and their compliance with the requirements
				set forth in this section. Employers shall comply with requests from the
				Secretary for information related to any monitoring, audit or investigation
				undertaken pursuant to this paragraph.
							(G)The Secretary of
				Homeland Security, in consultation with the Secretary of Labor, shall establish
				and maintain a process by which any employee (or any prospective employee who
				would otherwise have been hired) who has reason to believe that an employer has
				violated any of subparagraphs (A) through (E) may file a complaint against the
				employer.
							(H)Any employer
				found to have violated any of subparagraphs (A) through (E) shall pay a civil
				penalty in an amount not to exceed $10,000 for each violation.
							(I)This paragraph is
				not intended to, and does not, create any right, benefit, trust, or
				responsibility, whether substantive or procedural, enforceable at law or equity
				by a party against the United States, its departments, agencies,
				instrumentalities, entities, officers, employees, or agents, or any person, nor
				does it create any right of review in a judicial proceeding.
							(11)Modification
				of requirementsIf, based on a regular review of EEVS and the
				document verification procedures to identify fraudulent use and to assess the
				security of the documents being used to establish identity or employment
				authorization, the Secretary determines that modifications are necessary to
				ensure that EEVS accurately and reliably determines the work authorization of
				employees while providing protection against fraud and identity theft, the
				Secretary, in consultation with the Commissioner of Social Security and after
				publishing a notice the Federal Register, may modify—
							(A)the documents
				required to be presented to the employer;
							(B)the information
				required to be provided to EEVS by the employer; and
							(C)the procedures
				required to be followed by employers with respect to any aspect of EEVS.
							(12)Secure
				self-verification proceduresSubject to appropriate safeguards to
				prevent misuse of EEVS, the Secretary, in consultation with the Commissioner of
				Social Security, shall establish secure procedures to permit an individual,
				seeking to verify the individual’s employment eligibility before obtaining or
				changing employment, to contact the appropriate agency and, in a timely manner,
				correct or update the information used by EEVS.
						(e)Protection from
				liability for actions taken on the basis of information provided by
				EEVSNo employer
				participating in EEVS may be held liable under any law for any
				employment-related action taken with respect to the employee in good faith
				reliance on information provided through EEVS.
					(f)Administrative
				review
						(1)Filing
				requirement
							(A)In
				generalAn individual who receives a final nonconfirmation notice
				may, not later than 15 days after the date that such notice is received, file
				an administrative appeal of such final notice. An individual who did not timely
				contest a further action notice may not file an administrative appeal under
				this paragraph. Unless the Secretary of Homeland Security, in consultation with
				the Commissioner of Social Security, specifies otherwise, all administrative
				appeals shall be filed in accordance with this paragraph.
							(B)Nationals of
				the United StatesAn individual claiming to be a national of the
				United States shall file the administrative appeal with the
				Commissioner.
							(C)AliensAn
				individual claiming to be an alien authorized to work in the United States
				shall file the administrative appeal with the Secretary.
							(2)Review for
				errorThe Secretary and the Commissioner shall each develop
				procedures for resolving administrative appeals regarding final
				nonconfirmations based upon the information that the individual has provided,
				including any additional evidence that was not previously considered. Appeals
				shall be resolved not later than 30 days after the individual submits all
				evidence relevant to the appeal. The Secretary and the Commissioner may, on a
				case by case basis for good cause, extend this period in order to ensure
				accurate resolution of the appeal. Administrative review under this subsection
				shall be limited to whether the final nonconfirmation notice is supported by
				the weight of the evidence.
						(3)Administrative
				reliefRelief available under this subsection is limited to an
				administrative order upholding, reversing, modifying, amending, or setting
				aside the final nonconfirmation notice.
						(4)Damages, fees
				and costsMoney damages, fees, or costs may not be awarded in the
				administrative review process, and no court shall have jurisdiction to award
				any damages, fees or costs relating to such administrative review under the
				Equal Access to Justice Act (Public Law 96–481) or under any other law.
						(g)Judicial
				Review
						(1)Exclusive
				procedureNotwithstanding any other provision of law, including
				sections 1361 and 1651 of title 28, United States Code, no court shall have
				jurisdiction to consider any claim against the United States, or any of its
				agencies, officers, or employees, challenging or otherwise relating to a final
				nonconfirmation notice or to EEVS, except as specifically provided under this
				subsection.
						(2)Petition for
				review
							(A)In
				generalA petition for review of a denial of a final
				administrative order upholding a final nonconfirmation notice shall be filed
				with the United States Court of Appeals for the judicial circuit in which the
				petitioner resided when the final nonconfirmation notice was issued.
							(B)Scope and
				standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final nonconfirmation
				order is based. The burden shall be on the petitioner to show that the
				administratively final nonconfirmation decision was arbitrary, capricious, not
				supported by substantial evidence, or otherwise not in accordance with law.
				Administrative findings of fact are conclusive unless any reasonable
				adjudicator would be compelled to reach a contrary conclusion.
							(3)Exhaustion of
				administrative remediesA court may review an administratively
				final order of a nonconfirmation notice only if the petitioner has exhausted
				all administrative remedies available to the petitioner as of right.
						(4)Limit on
				injunctive reliefRegardless of the nature of the action or claim
				or of the identity of the party or parties bringing the action, no court (other
				than the Supreme Court) shall have jurisdiction or authority to enjoin or
				restrain the operation of the provisions in this section.
						(h)Management of
				employment eligibility verification system
						(1)In
				generalThe Secretary shall establish, manage, and modify EEVS
				to—
							(A)respond to
				inquiries made by participating employers at any time through the Internet
				concerning an individual’s identity and whether the individual is authorized to
				be employed;
							(B)maintain records
				of the inquiries that were made, of confirmations provided (or not provided),
				and of the codes provided to employers as evidence of their compliance with
				their obligations under EEVS; and
							(C)provide
				information to, and request action by, employers and individuals using the
				system, including notifying employers of the expiration or other relevant
				change in an employee’s employment authorization, and directing an employer to
				convey to the employee a request to contact the appropriate Federal or State
				agency.
							(2)Design and
				operation of systemEEVS shall be designed and operated—
							(A)to maximize its
				reliability and ease of use by employers consistent with insulating and
				protecting the privacy and security of the underlying information;
							(B)to respond
				accurately to all inquiries made by employers on whether individuals are
				authorized to be employed and to register any times when the system is unable
				to receive inquiries;
							(C)to maintain
				appropriate administrative, technical, and physical safeguards to prevent
				unauthorized disclosure of personal information;
							(D)to allow for
				auditing use of the system to detect fraud and identify theft, and to preserve
				the security of the information in EEVS, including—
								(i)the development
				and use of algorithms to detect potential identity theft, such as multiple uses
				of the same identifying information or documents;
								(ii)the development
				and use of algorithms to detect misuse of EEVS by employers and
				employees;
								(iii)the development
				of capabilities to detect anomalies in the use of EEVS that may indicate
				potential fraud or misuse of EEVS; and
								(iv)auditing
				documents and information submitted by potential employees to employers,
				including authority to conduct interviews with employers and employees;
								(E)to confirm
				identity and work authorization through verification of records maintained by
				the Secretary, other Federal departments, States, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States, as
				determined necessary by the Secretary, including—
								(i)records
				maintained by the Social Security Administration as specified in paragraph (4),
				including photographs and any other biometric information as may be
				required;
								(ii)birth and death
				records maintained by vital statistics agencies of any State or other United
				States jurisdiction;
								(iii)passport and
				visa records, including photographs, maintained by the United States Department
				of State; and
								(iv)State driver’s
				license or identity card information, including photographs, maintained by the
				department of motor vehicles of a State;
								(F)to electronically
				confirm the issuance of the employment authorization or identity document and
				to display the digital photograph that the issuer placed on the document so
				that the employer can compare the photograph displayed to the photograph on the
				document presented by the employee; and
							(G)if in exceptional
				cases a photograph is not available from the issuer, to implement an
				alternative procedure, as specified by the Secretary, for confirming the
				authenticity of a document described in subparagraph (F).
							(3)RulemakingThe
				Secretary is authorized, with notice to the public provided in the Federal
				Register, to issue regulations concerning operational and technical aspects of
				EEVS and the efficiency, accuracy, and security of EEVS.
						(4)Access to
				information
							(A)Notwithstanding
				any other provision of law, the Secretary of Homeland Security shall have
				access to relevant records described in paragraph (2)(E), for the purposes of
				preventing identity theft and fraud in the use of EEVS and enforcing the
				provisions of this section governing employment verification. A State or other
				non-Federal jurisdiction that does not provide such access shall not be
				eligible for any grant or other program of financial assistance administered by
				the Secretary.
							(B)The Secretary, in
				consultation with the Commissioner of Social Security and other appropriate
				Federal and State officials, shall develop policies and procedures to ensure
				protection of the privacy and security of personally identifiable information
				and identifiers contained in the records accessed pursuant to this subsection
				and subsection (e)(5)(A). The Secretary, in consultation with the Commissioner
				and other appropriate Federal and State agencies, shall develop and deploy
				appropriate privacy and security training for the Federal and State employees
				accessing the records pursuant to this subsection and subsection
				(e)(5)(A).
							(C)The Chief Privacy
				Officer of the Department of Homeland Security shall conduct regular privacy
				audits of the policies and procedures established under subparagraph (B),
				including any collection, use, dissemination, and maintenance of personally
				identifiable information and any associated information technology systems, as
				well as scope of requests for this information. The Chief Privacy Officer shall
				review the results of the audits and recommend to the Secretary and the Privacy
				and Civil Liberties Oversight Board any changes necessary to improve the
				privacy protections of the program.
							(5)Responsibilities
				of the secretary of homeland security
							(A)As part of EEVS,
				the Secretary shall establish a reliable, secure method, that—
								(i)compares the
				name, alien identification or authorization number, or other relevant
				information provided in an inquiry against such information maintained or
				accessed by the Secretary in order to confirm (or not confirm) the validity of
				the information provided, the correspondence of the name and number, whether
				the alien is authorized to be employed in the United States (or, to the extent
				that the Secretary determines to be feasible and appropriate, whether the
				Secretary’s records verify United States citizenship), and such other
				information as the Secretary may prescribe; and
								(ii)displays the
				digital photograph described in paragraph (2)(F).
								(B)The Secretary
				shall have authority to prescribe when a confirmation, nonconfirmation or
				further action notice shall be issued.
							(C)The Secretary
				shall perform regular audits under EEVS in accordance with paragraph (2)(D) and
				shall utilize the information obtained from such audits and any information
				obtained from the Commissioner of Social Security pursuant to section 4 of the
				Worksite Enforcement Act of
				2008, to improve immigration enforcement.
							(D)The Secretary
				shall make appropriate arrangements to allow employers who are otherwise unable
				to access EEVS to use Federal Government facilities or public facilities in
				order to utilize EEVS.
							(6)Responsibilities
				of the secretary of stateAs part of EEVS, the Secretary of State
				shall provide to the Secretary access to passport and visa information as
				needed to confirm that a passport or passport card presented under subsection
				(c)(1)(B) belongs to the subject of EEVS check, or that a passport or visa
				photograph matches an individual;
						(7)Updating
				informationThe Commissioner of Social Security, the Secretary of
				Homeland Security, and the Secretary of State shall update their information in
				a manner that promotes maximum accuracy and shall provide a process for the
				prompt correction of erroneous information.
						(i)Limitation on
				use of EEVSNotwithstanding
				any other provision of law, nothing in this section may be construed to permit
				any agency of the United States Government to utilize any information,
				database, or other records assembled under this section for any purpose other
				than for the enforcement and administration of the immigration laws,
				antiterrorism laws, or for enforcement of Federal criminal law related to the
				functions of EEVS, including prohibitions on forgery, fraud and identity
				theft.
					(j)Unauthorized
				use or disclosure of informationAny employee of the Department
				of Homeland Security or another Federal or State agency who knowingly uses or
				discloses the information assembled under this subsection for a purpose other
				than the purpose authorized under this section shall pay a civil penalty for
				each such violation in an amount not less than $5,000 and not to exceed
				$50,000.
					(k)FundsIn addition to any funds otherwise
				appropriated, the Secretary of Homeland Security may use funds made available
				under subsections (m) and (n) of section 286, for the maintenance and operation
				of EEVS, which shall be considered an immigration adjudication service for
				purposes of such subsections.
					(l)ScopeThe employer shall use the procedures for
				EEVS specified in this section for all employees without regard to national
				origin or citizenship status.
					(m)Conforming
				amendmentTitle IV of the
				Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
				1324a note) is repealed.
					(n)Compliance
						(1)Complaints and
				investigationsThe Secretary of Homeland Security shall establish
				procedures—
							(A)for individuals
				and entities to file complaints respecting potential violations of subsection
				(a) or (f)(1);
							(B)for the
				investigation of those complaints which the Secretary determines should be
				investigated; and
							(C)for the
				investigation of such other violations of subsection (a) or (f)(1) as the
				Secretary determines to be appropriate.
							(2)Authority in
				investigations
							(A)In
				generalIn conducting investigations and hearings under this
				subsection—
								(i)immigration
				officers shall have reasonable access to examine evidence of any employer being
				investigated; and
								(ii)immigration
				officers designated by the Secretary may compel by subpoena the attendance of
				witnesses and the production of evidence at any designated place in an
				investigation or case under this subsection.
								(B)Enforcement of
				subpoenasIn case of contumacy or refusal to obey a subpoena
				lawfully issued under this paragraph, the Secretary may request that the
				Attorney General apply in an appropriate district court of the United States
				for an order requiring compliance with such subpoena, and any failure to obey
				such order may be punished by such court as a contempt of such court. Failure
				to cooperate with such subpoena shall be subject to further penalties,
				including further fines and the voiding of any mitigation of penalties or
				termination of proceedings under paragraph (3)(B).
							(3)Compliance
				procedures
							(A)Pre-penalty
				noticeIf the Secretary has reasonable cause to believe that
				there has been a civil violation of this section and determines that further
				proceedings are warranted, the Secretary shall issue to the employer concerned
				a written notice of the Department’s intention to issue a claim for a monetary
				or other penalty. Such prepenalty notice shall—
								(i)describe the
				violation;
								(ii)specify the laws
				and regulations allegedly violated;
								(iii)disclose the
				material facts which establish the alleged violation; and
								(iv)inform such
				employer that he or she shall have a reasonable opportunity to make
				representations as to why a claim for a monetary or other penalty should not be
				imposed.
								(B)Remission or
				mitigation of penaltiesIf any employer receives written
				prepenalty notice of a fine or other penalty in accordance with subparagraph
				(A), the employer may, not later than 15 days after receiving such notice, file
				with the Secretary a petition for the remission or mitigation of such fine or
				penalty, or a petition for termination of the proceedings. The petition may
				include any relevant evidence or proffer of evidence the employer wishes to
				present, and shall be filed and considered in accordance with procedures to be
				established by the Secretary. If the Secretary determines that such fine,
				penalty, or forfeiture was incurred erroneously, or that mitigating
				circumstances as to justify the remission or mitigation of such fine or
				penalty, the Secretary may remit or mitigate the same upon such terms and
				conditions as the Secretary considers reasonable and just, or order termination
				of any related proceedings. Such mitigating circumstances may include good
				faith compliance and participation in, or agreement to participate in, EEVS, if
				not otherwise required. This subparagraph shall not apply to an employer that
				has or is engaged in a pattern or practice of violating paragraph (1)(A),
				(1)(B), or (2) of subsection (a) or of any other requirement under this
				section.
							(C)Penalty
				claimAfter considering any evidence and representations offered
				by the employer pursuant to subparagraph (B), the Secretary shall determine
				whether there was a violation and promptly issue a written final determination
				setting forth the findings of fact and conclusions of law on which the
				determination is based. If the Secretary determines that there was a violation,
				the Secretary shall issue the final determination with a written penalty claim.
				The penalty claim shall specify all charges in the information provided under
				clauses (i) through (iii) of subparagraph (A) and any mitigation or remission
				of the penalty that the Secretary determines to be appropriate.
							(4)Civil
				penalties
							(A)Hiring or
				continuing to employ unauthorized aliensAny employer that
				violates any provision under paragraph (1)(A) or (2) of subsection (a)—
								(i)shall pay a civil
				penalty of $5,000 for each unauthorized alien with respect to which such
				violation occurred;
								(ii)if an employer
				has previously been fined under subsection (d)(4)(A), shall pay a civil penalty
				of $10,000 for each unauthorized alien with respect to which such violation
				occurred;
								(iii)if an employer
				has previously been fined more than once under subsection (d)(4)(A), shall pay
				a civil penalty of $25,000 for each unauthorized alien with respect to which
				such violation occurred in addition to any penalties previously assessed if the
				employer failed to comply with a previously issued and final order under this
				section;
								(iv)if an employer
				has previously been fined more than twice under subsection (d)(4)(A), shall pay
				a civil penalty of $75,000 for each alien with respect to which such violation
				occurred; and
								(v)shall, in
				addition to any penalties assessed under clauses (i) through (iv), be fined
				$75,000 for each violation if the employer failed to comply with a previously
				issued and final order under this section.
								(B)Recordkeeping
				or verification practicesAny employer that violates or fails to
				comply with any requirement under subsection (b), (c), or (d)—
								(i)shall pay a civil
				penalty of $1,000 for each such violation;
								(ii)if an employer
				has previously been fined under subsection (d)(4)(B), shall pay a civil penalty
				of $2,000 for each such violation;
								(iii)if an employer
				has previously been fined more than once under subsection (d)(4)(B), shall pay
				a civil penalty of $5,000 for each such violation in addition to any penalties
				previously assessed if the employer failed to comply with a previously issued
				and final order under this section;
								(iv)if an employer
				has previously been fined more than twice under subsection (d)(4)(B), shall pay
				a civil penalty of $15,000 for each violation; and
								(v)shall, in
				addition to any penalties previously assessed, be fined $15,000 for each such
				violation if the employer failed to comply with a previously issued and final
				order under this section.
								(C)Other
				penaltiesThe Secretary may impose additional penalties for
				violations, including cease and desist orders, specially designed compliance
				plans to prevent further violations, suspended fines to take effect in the
				event of a further violation, and in appropriate cases, the remedy provided by
				subsection (f)(2). All penalties in this section may be adjusted every 4 years
				to account for inflation as provided by law.
							(D)Reduction or
				mitigation of penaltiesThe Secretary may reduce or mitigate
				penalties imposed upon employers, based upon factors including the employer’s
				hiring volume, compliance history, good-faith implementation of a compliance
				program, participation in a temporary worker program, and voluntary disclosure
				of violations of this subsection to the Secretary.
							(5)Order of
				internal review and certification of complianceIf the Secretary
				has reasonable cause to believe that an employer has failed to comply with this
				section, the Secretary is authorized, at any time, to require that the employer
				certify that it is in compliance with this section, or has instituted a program
				to come into compliance. Not later than 60 days after receiving a notice from
				the Secretary requiring such a certification, the employer’s chief executive
				officer or similar official with responsibility for, and authority to bind the
				company on, all hiring and immigration compliance notices shall certify under
				penalty of perjury that the employer is in conformance with the requirements of
				paragraphs (1) through (4) of subsection (c), pertaining to document
				verification requirements, and with any additional requirements that the
				Secretary may promulgate by regulation pursuant to subsections (c) and (k), or
				that the employer has instituted a program to come into compliance with these
				requirements. At the request of the employer, the Secretary may extend the
				60-day deadline for good cause. The Secretary may publish in the Federal
				Register standards or methods for such certification, require specific
				recordkeeping practices with respect to such certifications, and audit such
				records at any time. The authority granted under this paragraph may not be
				construed to diminish or qualify any other penalty provided under this
				section.
						(6)Judicial
				review
							(A)In
				generalNotwithstanding any other provision of law, including
				sections 1361 and 1651 of title 28, United States Code, no court shall have
				jurisdiction to consider a final determination or penalty claim issued under
				paragraph (3)(C), except as specifically provided under this paragraph. Except
				as specifically provided in this paragraph, judicial review of a final
				determination under paragraph (4) shall be governed exclusively under chapter
				158 of such title 28. The filing of a petition under this paragraph shall stay
				the Secretary’s determination until entry of judgment by the court. The
				Secretary may require that petitioner provide, prior to filing for review,
				security for payment of fines and penalties through bond or other guarantee of
				payment acceptable to the Secretary.
							(B)Requirements
				for review of a final determinationWith respect to judicial
				review of a final determination or penalty claim issued under paragraph (3)(C),
				the following requirements shall apply:
								(i)DeadlineThe
				petition for review shall be filed not later than 30 days after the date of the
				final determination or penalty claim issued under paragraph (3)(C).
								(ii)Venue and
				formsThe petition for review shall be filed with the court of
				appeals for the judicial circuit wherein the employer resided when the final
				determination or penalty claim was issued. The record and briefs do not have to
				be printed. The court of appeals shall review the proceeding on a typewritten
				record and on typewritten briefs.
								(iii)ServiceThe
				respondent is either the Secretary of Homeland Security or the Commissioner of
				Social Security, but not both, depending upon who issued (or affirmed) the
				final nonconfirmation notice. In addition to serving the respondent, the
				petitioner must also serve the Attorney General.
								(iv)Petitioner’s
				briefThe petitioner shall serve and file a brief in connection
				with a petition for judicial review not later than 40 days after the date on
				which the administrative record is available, and may serve and file a reply
				brief not later than 14 days after service of the brief of the respondent, and
				the court may not extend these deadlines, except for good cause shown. If a
				petitioner fails to file a brief within the time provided in this paragraph,
				the court shall dismiss the appeal unless a manifest injustice would
				result.
								(v)Scope and
				standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final determination is
				based. The burden shall be on the petitioner to show that the final
				determination was arbitrary, capricious, not supported by substantial evidence,
				or otherwise not in accordance with law. Administrative findings of fact are
				conclusive unless any reasonable adjudicator would be compelled to conclude to
				the contrary.
								(C)Exhaustion of
				administrative remediesA court may review a final determination
				under paragraph (3)(C) only if—
								(i)the petitioner
				has exhausted all administrative remedies available to the petitioner as of
				right; and
								(ii)another court
				has not decided the validity of the order, unless the reviewing court finds
				that the petition presents grounds that could not have been presented in the
				prior judicial proceeding or that the remedy provided by the prior proceeding
				was inadequate or ineffective to test the validity of the order.
								(D)Limit on
				injunctive reliefRegardless of the nature of the action or claim
				or of the identity of the party or parties bringing the action, no court,
				except for the Supreme Court, shall have jurisdiction or authority to enjoin or
				restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				petitioner.
							(7)Enforcement of
				ordersIf an employer fails to comply with a final determination
				issued against such employer under this subsection, and the final determination
				is not subject to review under paragraph (6), the Attorney General may file
				suit to enforce compliance with the final determination in any appropriate
				district court of the United States. In any such suit, the validity and
				appropriateness of the final determination shall not be subject to
				review.
						(8)Liens
							(A)Creation of
				lienIf any employer is held liable for a fee or penalty under
				this section, neglects or refuses to pay such liability, and fails to file a
				petition for review under paragraph (6), such liability is a lien in favor of
				the United States on all property and rights to property of such person as if
				the liability of such person were a liability for a tax assessed under the
				Internal Revenue Code of 1986. If a petition for review is filed under
				paragraph (6), the lien shall arise upon the entry of a final judgment by the
				court and shall continue for 20 years or until the liability is satisfied,
				remitted, set aside, or terminated.
							(B)Effect of
				filing notice of lienUpon filing a notice of lien in the manner
				in which a notice of tax lien would be filed under paragraphs (1) and (2) of
				section 6323(f) of the Internal Revenue Code of 1986, the lien shall be valid
				against any purchaser, holder of a security interest, mechanic’s lien or
				judgment lien creditor, except with respect to properties or transactions
				specified in subsection (b), (c), or (d) of such section 6323 for which a
				notice of tax lien properly filed on the same date would not be valid. The
				notice of lien shall be considered a notice of lien for taxes payable to the
				United States for the purpose of any State or local law providing for the
				filing of a notice of a tax lien. A notice of lien that is registered,
				recorded, docketed, or indexed in accordance with the rules and requirements
				relating to judgments of the courts of the State where the notice of lien is
				registered, recorded, docketed, or indexed shall be considered for all purposes
				as the filing prescribed by this section. The provisions of section 3201(e) of
				title 28, United States Code, shall apply to liens filed under this
				section.
							(C)Enforcement of
				a lienA lien obtained through this process shall be considered a
				debt (as defined in section 3002 of title 28, United States Code) and
				enforceable pursuant to subchapter C of chapter 176 of title 28, United States
				Code (commonly known as the Federal Debt Collection Procedures Act).
							(o)Criminal
				penalties and injunctions for pattern or practice violations
						(1)Criminal
				penaltyAny employer that engages in a pattern or practice of
				knowing violations of paragraph (1)(A) or (2) of subsection (a) shall be fined
				not more than $75,000 for each unauthorized alien with respect to whom such a
				violation occurs, imprisoned for not more than 6 months for the entire pattern
				or practice, or both.
						(2)Enjoining of
				pattern or practice violationsIf the Secretary of Homeland
				Security or the Attorney General has reasonable cause to believe that an
				employer is engaged in a pattern or practice of employment, recruitment, or
				referral in violation of paragraph (1)(A) or (2) of subsection (a), the
				Attorney General may bring a civil action in the appropriate district court of
				the United States requesting such relief, including a permanent or temporary
				injunction, restraining order, or other order against the employer, as the
				Secretary determines to be necessary.
						(p)Prohibition of
				indemnity bonds
						(1)ProhibitionIt
				is unlawful for an employer, in the hiring, recruiting, or referring for
				employment of any individual, to require the individual to post a bond or
				security, to pay or agree to pay an amount, or otherwise to provide a financial
				guarantee or indemnity, against any potential liability arising under this
				section relating to such hiring, recruiting, or referring of the
				individual.
						(2)Civil
				penaltyIf the Secretary determines, after notice and opportunity
				for mitigation of the monetary penalty under subsection (d), that an employer
				has violated paragraph (1), the employer shall be subject to a civil penalty of
				$10,000 for each violation and to an administrative order requiring the return
				of any amounts received in violation of such paragraph to the employee or, if
				the employee cannot be located, to the general fund of the Treasury.
						(q)Government
				contracts
						(1)Employers
							(A)In
				generalIf the Secretary determines that an employer who does not
				hold Federal contracts, grants, or cooperative agreements is a repeat violator
				of this section or is convicted of a crime under this section, the employer
				shall be subject to debarment from the receipt of Federal contracts, grants, or
				cooperative agreements for a period not to exceed 2 years in accordance with
				the procedures and standards prescribed by the Federal Acquisition
				Regulations.
							(B)Notification;
				listingThe Secretary or the Attorney General shall notify the
				Administrator of General Services of any such debarment, and the Administrator
				of General Services shall list the employer on the List of Parties Excluded
				from Federal Procurement and Nonprocurement Programs for the period of the
				debarment.
							(C)Waiver;
				limitationThe Administrator of General Services, in consultation
				with the Secretary and Attorney General, may waive operation of this subsection
				or may limit the duration or scope of the debarment.
							(D)RulemakingThe
				Secretary shall promulgate a regulation, in accordance with the requirements
				under section 553 of title 5, United States Code, that defines the term
				repeat violator for purposes of this subsection.
							(2)Contractors and
				recipients
							(A)In
				generalIf the Secretary determines that an employer who holds
				Federal contracts, grants, or cooperative agreements is a repeat violator of
				this section or is convicted of a crime under this section, the employer shall
				be subject to debarment from the receipt of Federal contracts, grants, or
				cooperative agreements for a period not to exceed 2 years in accordance with
				the procedures and standards prescribed by the Federal Acquisition
				Regulations.
							(B)NotificationBefore
				such debarment, the Secretary, in cooperation with the Administrator of General
				Services, shall notify all agencies holding contracts, grants, or cooperative
				agreements with the employer of the proceedings to debar the employer from the
				receipt of new Federal contracts, grants, or cooperative agreements for a
				period not to exceed 2 years.
							(C)Waiver;
				limitationAfter consideration of the views of agencies holding
				contracts, grants or cooperative agreements with the employer, the Secretary
				may, instead of debarring the employer from receiving new Federal contracts,
				grants, or cooperative agreements for a period not to exceed 2 years, waive
				operation of this subsection, limit the duration or scope of the proposed
				debarment, or may refer to an appropriate lead agency the decision of whether
				to seek debarment of the employer, for what duration, and under what scope in
				accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation.
							(D)ReviewAny
				proposed debarment predicated on an administrative determination of liability
				for civil penalty by the Secretary or the Attorney General shall not be
				reviewable in any debarment proceeding.
							(3)SuspensionIndictments
				for violations of this section or adequate evidence of actions that could form
				the basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
						(4)Inadvertent
				violationsInadvertent violations of recordkeeping or
				verification requirements, in the absence of any other violations of this
				section, shall not be a basis for determining that an employer is a repeat
				violator for purposes of this subsection.
						(r)DocumentationIn
				providing documentation or endorsement of authorization of aliens (other than
				aliens lawfully admitted for permanent residence) authorized to be employed in
				the United States, the Secretary shall provide that any limitations with
				respect to the period or type of employment or employer shall be conspicuously
				stated on the documentation or endorsement.
					(s)Deposit of
				amounts receivedExcept as otherwise specified, civil penalties
				collected under this section shall be deposited by the Secretary into the
				general fund of the Treasury.
					(t)No match
				notice
						(1)In
				generalFor the purpose of this subsection, a no match notice is
				written notice from the Social Security Administration to an employer reporting
				earnings on a Form W–2 that employees’ names or corresponding social security
				account numbers fail to match SSA records. The Secretary, in consultation with
				the Commissioner of Social Security, is authorized to establish by regulation
				requirements for verifying the identity and work authorization of employees who
				are the subject of no-match notices.
						(2)RulemakingThe
				Secretary shall establish, by regulation, a reasonable period during which an
				employer shall allow an employee who is subject to a no match notice to resolve
				the no match notice with no adverse employment consequences to the employee.
				The Secretary may establish, by regulation, penalties for noncompliance.
						(u)Challenges to
				validity
						(1)In
				generalAny right, benefit, or claim not otherwise waived or
				limited under this section is available in an action instituted in the United
				States District Court for the District of Columbia. Such action shall be
				limited to determinations of—
							(A)whether this
				section, or any regulation issued to implement this section, violates the
				Constitution of the United States; or
							(B)whether such a
				regulation issued by or under the authority of the Secretary to implement this
				section, is contrary to applicable provisions of this section or was issued in
				violation of chapter 5 of title 5, United States Code.
							(2)Deadlines for
				bringing actionsAny action instituted under this paragraph shall
				be filed not later than 90 days after the date the challenged section or
				regulation described in subparagraph (A) or (B) of paragraph (1) is first
				implemented.
						(3)Class
				actionsThe court may not certify a class under Rule 23 of the
				Federal Rules of Civil Procedure in any action under this section.
						(4)Rule of
				constructionIn determining whether the Secretary’s
				interpretation regarding any provision of this section is contrary to law, a
				court shall accord to such interpretation the maximum deference permissible
				under the Constitution.
						(5)No attorneys’
				feesNotwithstanding any other provision of law, the court shall
				not award fees or other expenses to any person or entity based upon any action
				relating to this section that is brought under this subsection.
						(v)Notification of
				expiration of admissionNotwithstanding any other provision of
				this Act, an employer or educational institution shall notify an alien in
				writing of the expiration of the alien’s period of authorized admission not
				later than 14 days before such eligibility
				expires.
					.
		3.Disclosure of
			 certain taxpayer information to assist in immigration enforcement
			(a)Disclosure of
			 Certain Taxpayer Identity Information
				(1)In
			 generalSection 6103(l) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(21)Disclosure of
				certain taxpayer identity information by social security administration to
				department of homeland security
							(A)In
				generalFrom taxpayer identity information or other information
				which has been disclosed or otherwise made available to the Social Security
				Administration and upon written request by the Secretary of Homeland Security
				(referred to in this paragraph as the Secretary), the
				Commissioner of Social Security shall disclose directly to officers, employees,
				and contractors of the Department of Homeland Security—
								(i)the taxpayer
				identity information of each person who has filed an information return
				required by reason of section 6051 after calendar year 2005 and before the date
				specified in subparagraph (D) which contains—
									(I)1 (or any greater
				number the Secretary shall request) taxpayer identifying number, name, and
				address of any employee (within the meaning of such section) that did not match
				the records maintained by the Commissioner of Social Security, or
									(II)2 (or any
				greater number the Secretary shall request) names, and addresses of employees
				(within the meaning of such section), with the same taxpayer identifying
				number,
									and the
				taxpayer identity of each such employee, and(ii)the taxpayer
				identity of each person who has filed an information return required by reason
				of section 6051 after calendar year 2005 and before the date specified in
				subparagraph (D) which contains the taxpayer identifying number (assigned under
				section 6109) of an employee (within the meaning of section 6051)—
									(I)who is under the
				age of 14 (or any lesser age the Secretary shall request), according to the
				records maintained by the Commissioner of Social Security,
									(II)whose date of
				death, according to the records so maintained, occurred in a calendar year
				preceding the calendar year for which the information return was filed,
									(III)whose taxpayer
				identifying number is contained in more than one (or any greater number the
				Secretary shall request) information return filed in such calendar year,
				or
									(IV)who is not
				authorized to work in the United States, according to the records maintained by
				the Commissioner of Social Security,
									and the
				taxpayer identity and date of birth of each such employee.(B)ReimbursementThe
				Secretary shall transfer to the Commissioner the funds necessary to cover the
				additional cost directly incurred by the Commissioner in carrying out the
				searches or manipulations requested by the
				Secretary.
							
				(2)Compliance by
			 dhs contractors with confidentiality safeguardsSection 6103(p)
			 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(9)Disclosure to
				dhs contractorsNotwithstanding any other provision of this
				section, no return or return information shall be disclosed to any contractor
				of the Department of Homeland Security unless such Department, to the
				satisfaction of the Secretary—
							(A)has requirements
				in effect which require each such contractor which would have access to returns
				or return information to provide safeguards (within the meaning of paragraph
				(4)) to protect the confidentiality of such returns or return
				information,
							(B)agrees to conduct
				an on-site review every 3 years (mid-point review in the case of contracts or
				agreements of less than 3 years in duration) of each contractor to determine
				compliance with such requirements,
							(C)submits the
				findings of the most recent review conducted under subparagraph (B) to the
				Secretary as part of the report required by paragraph (4)(E), and
							(D)submits a
				certification to the Secretary for the most recent annual period that includes
				the name and address of each contractor, a description of the contract or
				agreement with such contractor, and the duration of such contract or agreement,
				and certifies that such contractor is in compliance with all such
				requirements.
							.
				(3)Conforming
			 amendments
					(A)Section
			 6103(a)(3) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
					(B)Section
			 6103(p)(3)(A) of such Code is amended by adding at the end the following new
			 sentence: The Commissioner of Social Security shall provide to the
			 Secretary such information as the Secretary may require in carrying out this
			 paragraph with respect to return information inspected or disclosed under the
			 authority of subsection (l)(21)..
					(C)Section
			 6103(p)(4) of such Code is amended—
						(i)by
			 striking or (17) both places it appears and inserting
			 (17), or (21); and
						(ii)by
			 striking or (20) each place it appears and inserting
			 (20), or (21).
						(D)Section
			 6103(p)(8)(B) of such Code is amended by inserting or paragraph
			 (9) after subparagraph (A).
					(E)Section
			 7213(a)(2) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
					(b)Falsely
			 claiming citizenship or nationalitySection 212(a)(6)(C)(ii)(I)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)(ii)(I) is
			 amended by inserting or national after
			 citizen.
			(c)Repeal of
			 Reporting Requirements
				(1)Report on
			 earnings of aliens not authorized to workSection 290(c) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1360) is repealed.
				(2)Report on
			 fraudulent use of social security account numbersSection 414(b)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 8 U.S.C. 1360 note) is repealed.
				(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security such sums as are necessary to carry out the
			 amendments made by this section.
			(e)Effective
			 Dates
				(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 disclosures made on or after the date of the enactment of this Act.
				(2)CertificationsThe
			 first certification under section 6103(p)(9)(D) of the Internal Revenue Code of
			 1986, as added by subsection (a)(2), shall be made with respect to calendar
			 year 2007.
				(3)RepealsThe
			 repeals made by subsection (c) shall take effect on the date of the enactment
			 of this Act.
				4.Increasing
			 security and integrity of Social Security cards
			(a)Fraud-Resistant,
			 Tamper-Resistant, and Wear-Resistant Social Security Cards
				(1)IssuanceNot
			 later than the first day of the second fiscal year in which amounts are
			 appropriated pursuant to subsection (e), the Commissioner of Social Security
			 shall begin to administer and issue fraud-resistant, tamper-resistant, and
			 wear-resistant social security cards displaying a photograph.
				(2)InterimNot
			 later than the first day of the seventh fiscal year in which amounts are
			 appropriated pursuant to subsection (e), the Commissioner of Social Security
			 shall issue only fraud-resistant, tamper-resistant, and wear-resistant social
			 security cards displaying a photograph.
				(3)CompletionNot
			 later than the first day of the tenth fiscal year in which amounts are
			 appropriated pursuant to subsection (e), all social security cards that are not
			 fraud-resistant, tamper-resistant, and wear-resistant shall be invalid for
			 establishing employment authorization for any individual 16 years of age or
			 older.
				(4)ExemptionNothing
			 in this section may be construed to—
					(A)require an
			 individual under the age of 16 years to be issued or to present for any purpose
			 a social security card described in this subsection, unless needed to establish
			 employment authorization; or
					(B)prohibit the
			 Commissioner of Social Security from issuing a social security card that does
			 not meet the requirements under this subsection to an individual under the age
			 of 16 years who otherwise meets the eligibility requirements for a social
			 security card.
					(b)Additional
			 duties of the Social Security AdministrationIn accordance with
			 the responsibilities of the Commissioner of Social Security under section
			 205(c)(2)(I) of the Social Security Act, as added by section 7 of this Act, the
			 Commissioner—
				(1)shall issue a
			 social security card to an individual at the time of the issuance of a social
			 security account number to such individual, which card shall—
					(A)contain such
			 security and identification features as determined by the Secretary of Homeland
			 Security, in consultation with the Commissioner; and
					(B)be
			 fraud-resistant, tamper-resistant, and wear-resistant;
					(2)in consultation
			 with the Secretary, shall issue regulations specifying such particular security
			 and identification features, renewal requirements (including updated
			 photographs), and standards for the social security card as necessary to be
			 acceptable for purposes of establishing identity and employment authorization
			 under the immigration laws of the United States; and
				(3)may not issue a
			 replacement social security card to any individual unless the Commissioner
			 determines that the purpose for requiring the issuance of the replacement
			 document is legitimate.
				(c)Reporting
			 requirements
				(1)Report on the
			 use of identification documentsNot later than the first day of
			 the tenth fiscal year in which amounts are appropriated pursuant to subsection
			 (e), the Secretary shall submit to Congress a report recommending which
			 documents, if any, among those described in section 274A(c)(1) of the
			 Immigration and Nationality Act, should continue to be used to establish
			 identity and employment authorization in the United States.
				(2)Report on
			 implementation
					(A)In
			 generalNot later than 12 months after the date on which the
			 Commissioner begins to administer and issue fraud-resistant, tamper-resistant,
			 and wear-resistant cards under subsection (d)(1), and annually thereafter, the
			 Commissioner shall submit to Congress a report on the implementation of this
			 section.
					(B)ContentsThe
			 report submitted under subparagraph (A) shall include an analysis of—
						(i)the
			 amounts needed to be appropriated to implement this section; and
						(ii)any measures
			 taken to protect the privacy of individuals who hold social security cards
			 described in this section.
						(d)Access to
			 social security card informationSection 205(c)(2)(I)(i) of the
			 Social Security Act, as added by section 7 of this Act, is further amended by
			 inserting at the end of the flush text at the end the following: As part
			 of the employment eligibility verification system established under section
			 274A of the Immigration and Nationality Act, the Commissioner of Social
			 Security shall provide to the Secretary of Homeland Security access to any
			 photograph, other feature, or information included in the social security
			 card..
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section and the amendments made by
			 this section.
			5.Increasing
			 security and integrity of identity documents
			(a)PurposeThe
			 Secretary of Homeland Security, shall establish the State Records Improvement
			 Grant Program (referred to in this section as the Program),
			 under which the Secretary may award grants to States for the purpose of
			 advancing the purposes of this Act and of issuing or implementing plans to
			 issue driver’s license and identity cards that—
				(1)can be used for
			 purposes of verifying identity under section 274A of the Immigration and
			 Nationality Act, as added by section 2 of this Act; and
				(2)comply with the
			 State license requirements under section 202 of the REAL ID Act of 2005
			 (division B of Public Law 109–13; 49 U.S.C. 30301 note).
				(b)IneligibilityStates
			 that do not certify their intent to comply with the provisions of the REAL ID
			 Act of 2005 or do not submit a compliance plan acceptable to the Secretary are
			 not eligible to receive a grant under the Program. Driver’s license or
			 identification cards issued by States that do not comply with the provisions of
			 the REAL ID Act of 2005 may not be used to verify identity under section 274A
			 of the Immigration and Nationality Act, except under conditions approved by the
			 Secretary.
			(c)Grants and
			 Contracts Authorized
				(1)In
			 generalThe Secretary is authorized to award grants, subject to
			 the availability of appropriations, to a State to provide assistance to such
			 State agency to meet the deadlines for the issuance of a driver’s license which
			 meets the requirements of section 202 of the REAL ID Act of 2005 (division B of
			 Public Law 109–13; 49 U.S.C. 30301 note).
				(2)DurationGrants
			 may be awarded under this subsection during fiscal years 2009 through
			 2013.
				(3)Competitive
			 basisThe Secretary shall give priority to States whose plan to
			 implement the provisions of the REAL ID Act of 2005 is compatible with the
			 employment verification systems, processes, and implementation schedules set
			 forth in section 274A of the Immigration and Nationality Act, as determined by
			 the Secretary. Minimum standards for compatibility will include the ability of
			 the State to promptly verify the document and provide access to the digital
			 photograph displayed on the document.
				(4)Funding
			 optionsIf the Secretary of Homeland Security determines that
			 compliance with the provisions of the REAL ID Act of 2005 and with the
			 requirements of the employment verification system can best be met by awarding
			 grants or contracts to a State, a group of States, a government agency, or a
			 private entity, the Secretary may utilize Program funds to award such a grant,
			 grants, contract or contracts.
				(5)Improving
			 accuracy and availability of recordsOn an expedited basis, the
			 Secretary shall award grants or contracts for the purpose of improving the
			 accuracy and electronic availability of states’ records of births, deaths,
			 driver’s licenses, and of other records necessary for implementation of the
			 Employment Eligibility Verification System and as otherwise necessary to
			 advance the purposes of this Act.
				(d)Use of
			 FundsGrants or contracts awarded pursuant to the Program may be
			 used to assist State compliance with the requirements under the REAL ID Act of
			 2005, including—
				(1)upgrading and
			 maintaining technology;
				(2)obtaining
			 equipment;
				(3)hiring additional
			 personnel;
				(4)covering
			 operational costs, including overtime; and
				(5)acquiring such
			 other resources as are available to assist such grantee.
				(e)Application
				(1)In
			 generalEach eligible state seeking a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require.
				(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Secretary determines to be essential to ensure
			 compliance with the requirements of this section.
					(f)ConditionsAll
			 grants under the Program shall be conditioned on the recipient—
				(1)certifying
			 compliance with the provisions under the REAL ID Act of 2005 and providing
			 implementation plans that are acceptable to the Secretary, including—
					(A)the adoption of
			 appropriate security measures to protect against improper issuance of driver’s
			 licenses and identity cards, tampering with electronic issuance systems, and
			 identity theft as the Secretary may prescribe;
					(B)ensuring
			 introduction and maintenance of such security features and other measures
			 necessary to make the documents issued by recipient resistant to tampering,
			 counterfeiting, and fraudulent use as the Secretary may prescribe; and
					(C)ensuring
			 implementation and maintenance of such safeguards for the security of the
			 information contained on these documents as the Secretary may prescribe;
					(2)agreeing to
			 adhere to the timetables and procedures for issuing driver’s licenses and
			 identification cards that comply with the provisions of the REAL ID Act of
			 2005, as required under section 274A(c)(1)(F) of the Immigration and
			 Nationality Act; and
				(3)agreeing to
			 implement the requirements of this Act and any implementing regulations to the
			 satisfaction of the Secretary of Homeland Security.
				(g)Authorization
			 of AppropriationsThere are authorized to be appropriated
			 $300,000,000 for each of fiscal years 2009 through 2013 to carry out the
			 provisions of this section.
			(h)Supplement Not
			 SupplantAmounts appropriated for grants under this section shall
			 be used to supplement and not supplant other State and local public funds
			 obligated for the purposes provided under this title.
			(i)Additional
			 UsesAmounts authorized under this section may also be used to
			 assist in sharing of law enforcement information between States and the
			 Department of Homeland Security, at the discretion of the Secretary of Homeland
			 Security.
			6.Voluntary
			 Advanced Verification Program to Combat Identity Theft
			(a)Voluntary
			 Advanced Verification Program
				(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Secretary shall establish and make available to willing
			 employers a voluntary program, to be known as the Voluntary Advanced
			 Verification Program, to allow employers to submit and verify an employee’s
			 fingerprints for purposes of determining the identity and work authorization of
			 the employee.
				(2)Voluntary
			 participationNothing in this section may be construed to require
			 employers to participate in the Voluntary Advanced Verification Program.
				(b)Limited
			 Retention Period for Fingerprints
				(1)In
			 generalThe Secretary may only maintain fingerprint records of
			 any citizen of the United States that were submitted by an employer through the
			 Employment Eligibility Verification System (referred to in this section as
			 EEVS) for 10 business days. At the end of such period, such
			 records shall be purged from any EEVS-related system unless the fingerprints
			 have been ordered to be retained for purposes of a fraud or similar
			 investigation by a government agency with criminal or other investigative
			 authority.
				(2)ExceptionFor
			 purposes of preventing identity theft or other harm, an employee who is a
			 citizen of the United States may submit a written request that the employee's
			 fingerprint records be retained for employee verification purposes by the
			 Secretary. Upon receiving written consent, the Secretary may retain such
			 fingerprint records until the employee notifies the Secretary in writing that
			 such consent has been withdrawn, at which time the Secretary shall purge such
			 fingerprint records within 10 business days unless the fingerprints have been
			 ordered to be retained for purposes of a fraud or similar investigation by a
			 government agency with an independent criminal or other investigative
			 authority.
				(c)Limited Use of
			 Fingerprints Submitted for ProgramThe Secretary and the employer
			 may use any fingerprints taken from the employee and transmitted for querying
			 EEVS solely for the purposes of verifying identity and employment eligibility
			 during the employee verification process. Such transmitted fingerprints may not
			 be used for any other purpose. This provision does not alter any other
			 provisions regarding the use of non-fingerprint information in EEVS.
			(d)Safeguarding of
			 Fingerprint InformationThe Secretary, subject to specifications
			 and limitations set forth under this section and other relevant provisions of
			 this Act, shall be responsible for safely and securely maintaining and storing
			 all fingerprints submitted under this program.
			7.Responsibilities
			 of the Social Security AdministrationSection 205(c)(2) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)), is amended by adding at the end the following new
			 subparagraphs:
			
				(I)(i)As part of the
				verification system established under this paragraph, the Commissioner of
				Social Security shall, subject to the provisions of section 274A(d) of the
				Immigration and Nationality Act,
				establish a reliable, secure method that, operating through the Employment
				Eligibility Verification System—
						(I)compares the name, social security
				account number and available citizenship information provided in an inquiry
				against such information maintained by the Commissioner in order to confirm (or
				not confirm) the validity of the information provided regarding an individual
				whose identity and employment eligibility must be confirmed;
						(II)analyzes the correspondence of the
				name, number, and any other identifying information;
						(III)determines whether the name and
				number belong to an individual who is deceased;
						(IV)determines whether an individual
				is a national of the United States (when available);
						(V)determines whether the individual
				has presented a social security account number that is not valid for
				employment; and
						(VI)does not disclose or release
				social security information to employers through the confirmation system (other
				than such confirmation or nonconfirmation).
						(ii)For purposes of preventing identity
				theft, protecting employees, and reducing burden on employers, and
				notwithstanding section 6103 of the Internal Revenue Code of 1986, the
				Commissioner of Social Security, in consultation with the Secretary of Homeland
				Security, shall—
						(I)review the Social Security
				Administration databases and information technology to identify any
				deficiencies and discrepancies related to name, birth date, citizenship status,
				or death records of the social security accounts and social security account
				holders that are likely to contribute to fraudulent use of documents, or
				identity theft, or to affect the proper functioning of EEVS;
						(II)correct any errors identified
				under subclause (I); and
						(III)ensure that a system for
				identifying and correcting such deficiencies and discrepancies is adopted to
				ensure the accuracy of the Social Security Administration’s databases.
						(iii)The Commissioner of Social Security,
				in consultation with the Secretary of Homeland Security, shall establish a
				secure process whereby an individual can request that the Commissioner preclude
				any confirmation under EEVS based on that individual’s Social Security number
				until it is reactivated by that
				individual.
					.
		8.Immigration
			 enforcement support by the Internal Revenue Service and the Social Security
			 Administration
			(a)Tightening
			 Requirements for the Provision of Social Security Numbers on Form W–2 Wage and
			 Tax StatementsSection 6724 of the Internal Revenue Code of 1986
			 (relating to waiver; definitions and special rules) is amended by adding at the
			 end the following new subsection:
				
					(f)Special rules
				with respect to social security numbers on withholding exemption
				certificates
						(1)Reasonable
				cause waiver not to applyExcept as provided in paragraph (2),
				subsection (a) shall not apply with respect to the social security account
				number of an employee furnished under section 6051(a)(2).
						(2)Exception
							(A)In
				generalExcept as provided in subparagraph (B), paragraph (1)
				shall not apply in any case in which the employer—
								(i)receives
				confirmation that the discrepancy described in section 205(c)(2)(I) of the
				Social Security Act (42 U.S.C.
				405(c)(2)(I)) has been resolved, or
								(ii)corrects a
				clerical error made by the employer with respect to the social security account
				number of an employee not later than 60 days after receiving notification under
				section 205(c)(2)(I) of the Social Security
				Act that the social security account number contained in wage
				records provided to the Social Security Administration by the employer with
				respect to the employee does not match the social security account number of
				the employee contained in relevant records otherwise maintained by the Social
				Security Administration.
								(B)Exception not
				applicable to frequent offendersSubparagraph (A) shall not
				apply—
								(i)in any case in
				which not fewer than 50 of the statements required to be made by an employer
				pursuant to section 6051 either fail to include an employee’s social security
				account number or include an incorrect social security account number,
				or
								(ii)with respect to
				any employer who has received written notification under section 205(c)(2)(1)
				of the Social Security Act during each
				of the 3 preceding taxable years that the social security account numbers in
				the wage records provided to the Social Security Administration by such
				employer with respect to 10 more employees do not match relevant records
				otherwise maintained by the Social Security
				Administration.
								.
			(b)Enforcement
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary,
			 shall establish a unit within the Criminal Investigation Office of the Internal
			 Revenue Service to investigate violations of the Internal Revenue Code of 1986
			 related to the employment of individuals who are not authorized to work in the
			 United States.
				(2)Special agents;
			 support staffThe Secretary of the Treasury—
					(A)shall assign to
			 the unit established pursuant to paragraph (1) not fewer than 10 full-time
			 special agents and necessary support staff; and
					(B)may employ not
			 more than 200 full time special agents for this unit based on investigative
			 requirements and work load.
					(3)ReportsDuring
			 each of the first 5 calendar years beginning after the date on which the unit
			 was established, and biennially thereafter, the unit shall transmit to Congress
			 a report that describes its activities and includes the number of
			 investigations and cases referred for prosecution.
				(c)Increase in
			 Penalty on Employer Failing To File Correct Information
			 ReturnsSection 6721 of such Code (relating to failure to file
			 correct information returns) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 $50 and inserting $200; and
					(B)by striking
			 $250,000 and inserting $1,000,000;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking $15 in lieu of $50 and inserting
			 $60 instead of $200; and
						(ii)in
			 subparagraph(B), by striking $75,000 and inserting
			 $300,000; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking $30 in lieu of $50 and inserting
			 $120 instead of $200; and
						(ii)in
			 subparagraph (B), by striking $150,000 and inserting
			 $600,000; and
						(3)in subsection
			 (d)—
					(A)in the subsection
			 heading, by striking $5,000,000 and inserting
			 $2,000,000;
					(B)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking $100,000 for
			 $250,000 and inserting $400,000
			 for $1,000,000;
						(ii)in
			 subparagraph (B), by striking $25,000 for
			 $75,000 and inserting $100,000 for
			 $300,000; and
						(iii)in subparagraph
			 (C), by striking $50,000 for
			 $150,000 and inserting $200,000
			 for $600,000;
						(C)in paragraph
			 (2)(A), by striking $5,000,000 and inserting
			 $2,000,000; and
					(4)in subsection
			 (e)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking $100 and inserting
			 $400;
						(ii)in
			 subparagraph (C)(i), by striking $25,000 and inserting
			 $100,000; and
						(iii)in subparagraph
			 (C)(ii), by striking $100,000 and inserting
			 $400,000; and
						(B)in paragraph
			 (3)(A), by striking $250,000 and inserting
			 $1,000,000.
					(d)Effective
			 DateThe amendments made by subsections (b) and (c) shall apply
			 to failures occurring after December 31, 2006.
			9.Additional
			 criminal penalties for misuse of social security account numbers
			(a)In
			 generalSection 208(a) of the Social Security Act (42 U.S.C.
			 408(a)) is amended—
				(1)by amending
			 paragraph (7) to read as follows:
					
						(7)for any
				purpose—
							(A)knowingly
				possesses or uses a social security account number or social security card
				knowing that such number or card was obtained from the Commissioner of Social
				Security by means of fraud or false statements;
							(B)knowingly and
				falsely represents a number to be the social security account number assigned
				by the Commissioner of Social Security to the person or to another person, when
				in fact such number is not the social security account number assigned by the
				Commissioner of Social Security to such person or to such other person;
							(C)knowingly buys,
				sells, or possesses with intent to buy or sell a social security account number
				or a social security card that is or purports to be a number or card issued by
				the Commissioner of Social Security;
							(D)knowingly alters,
				counterfeits, forges, or falsely makes a social security account number or a
				social security card; or
							(E)knowingly
				possesses, uses, distributes, or transfers a social security account number or
				a social security card knowing the number or card to be altered, counterfeited,
				forged, falsely made, or stolen;
				or
							;
				(2)in paragraph
			 (8)—
					(A)by inserting
			 knowingly before discloses;
					(B)by inserting
			 account after security; and
					(C)by inserting
			 or after the semicolon at the end;
					(3)by inserting
			 after paragraph (8) the following:
					
						(9)without lawful
				authority, knowingly produces or acquires for any person a social security
				account number, a social security card, or a number or card that purports to be
				a social security account number or social security
				card,
						;
				and
				(4)in the flush text
			 at the end, by striking five and inserting
			 10.
				(b)Conspiracy and
			 disclosureSection 208 of such Act is further amended by adding
			 at the end the following:
				
					(f)Whoever attempts
				or conspires to violate any criminal provision under this section shall be
				punished in the same manner as a person who completes a violation of such
				provision.
					(g)(1)Subject to paragraph
				(3) and notwithstanding any other provision of law, the Commissioner of Social
				Security shall disclose to any Federal law enforcement agency the records
				described in paragraph (2) if such law enforcement agency requests such records
				for the purpose of investigating a violation of this section or any other
				felony offense.
						(2)The records described in this
				paragraph are records of the Social Security Administration concerning—
							(A)the identity, address, location, or
				financial institution accounts of the holder of a social security account
				number or social security card;
							(B)the application for and issuance of a
				social security account number or social security card; and
							(C)the existence or nonexistence of a
				social security account number or social security card.
							(3)The Commissioner of Social Security
				may not disclose any tax return or tax return information pursuant to this
				subsection except as authorized under section 6103 of the Internal Revenue Code
				of
				1986.
						.
			10.Authorization
			 of appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Homeland Security such sums as may be necessary to carry out the provisions
			 of this Act, and the amendments made by this Act, including—
				(1)in each of the 2
			 fiscal years beginning on the date of the enactment of this Act, the
			 appropriations necessary to hire not fewer than 2,500 new personnel at the
			 Department of Homeland Security assigned exclusively or principally to an
			 office or offices dedicated to monitoring and enforcing compliance with
			 sections 274A and 274C of the Immigration and
			 Nationality Act (8 U.S.C. 1324a and 1324c), including compliance
			 with the requirements of the Employment Eligibility Verification System, which
			 personnel shall monitor compliance by—
					(A)verifying the
			 Employment Identification Numbers of employers participating in the Employment
			 Eligibility Verification System (referred to in this section as
			 EEVS);
					(B)verifying
			 compliance of employers participating in EEVS with the requirements for
			 participation that are prescribed by the Secretary;
					(C)monitoring EEVS
			 for multiple uses of Social Security numbers and any immigration identification
			 numbers for evidence that could indicate identity theft or fraud;
					(D)monitoring EEVS
			 to identify discriminatory practices;
					(E)monitoring EEVS
			 to identify employers who are not using the system properly, including
			 employers who fail to make appropriate records with respect to their queries
			 and any notices of confirmation, nonconfirmation, or further action;
					(F)identifying
			 instances in which employees allege that an employer violated their privacy
			 rights;
					(G)analyzing and
			 auditing the use of EEVS and the data obtained through EEVS to—
						(i)identify fraud
			 trends, including fraud trends across industries, geographical areas, or
			 employer size; and
						(ii)develop
			 compliance tools as necessary to respond to changing patterns of fraud;
						(H)providing
			 employers with additional training and other information on the proper use of
			 EEVS;
					(I)performing
			 threshold evaluation of cases for referral to United States Immigration and
			 Customs Enforcement and to liaise with such agency with respect to these
			 referrals;
					(J)any other
			 compliance and monitoring activities that, in the Secretary’s judgment, are
			 necessary to ensure the functioning of EEVS;
					(K)investigating
			 identity theft and fraud detected through EEVS and undertake the necessary
			 enforcement actions;
					(L)investigating the
			 use of fraudulent documents or access to fraudulent documents through local
			 facilitation and undertake the necessary enforcement actions;
					(M)providing support
			 to United States Citizenship and Immigration Services with respect to the
			 evaluation of cases for referral to United States Immigration and Customs
			 Enforcement; and
					(N)performing any
			 other investigation that the Secretary determines to be necessary to ensure the
			 functioning of EEVS, and undertake any enforcement actions necessary as a
			 result of these investigations; and
					(2)the
			 appropriations necessary to acquire, install, and maintain technological
			 equipment necessary to support the functioning of EEVS and the connectivity
			 between United States Citizenship and Immigration Services and United States
			 Immigration and Customs Enforcement with respect to the sharing of information
			 to support EEVS and related immigration enforcement actions.
				(b)Authorization
			 of appropriations
				(1)Commission of
			 Social securityThere are authorized to be appropriated to
			 Commissioner of Social Security such sums as may be necessary to carry out the
			 duties of the Commissioner under this subtitle and the amendments made by this
			 subtitle.
				(2)Secretary of
			 Homeland SecurityIn addition to any other amounts authorized to
			 be appropriated in this Act, there are authorized to be appropriated to the
			 Secretary, in each of the 2 fiscal years beginning after the date of the
			 enactment of this Act, such sums as may be necessary to annually hire not fewer
			 than 2,500 personnel of the Department of Homeland Security, who shall be
			 assigned exclusively or principally to an office or offices dedicated to
			 monitoring and enforcing compliance with sections 274A and 274C of the
			 Immigration and Nationality Act (8 U.S.C. 1324a and 1324c), including
			 compliance with the requirements of EEVS. These personnel shall perform the
			 compliance and monitoring activities described in subparagraphs (A) through (N)
			 of subsection (a)(1).
				
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
